Name: Commission Decision (EU) 2018/517 of 21 March 2018 on the proposed citizens' initiative entitled Ã¢ British friends Ã¢  stay with us in EUÃ¢ (notified under document C(2018) 1730)
 Type: Decision
 Subject Matter: Europe;  European construction;  parliament
 Date Published: 2018-03-28

 28.3.2018 EN Official Journal of the European Union L 84/25 COMMISSION DECISION (EU) 2018/517 of 21 March 2018 on the proposed citizens' initiative entitled British friends  stay with us in EU (notified under document C(2018) 1730) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed initiative entitled British friends  stay with us in EU is stated as follows: Brexit in 2016 was not a binding plebiscite, but only a public referendum in order for the British parliament to judge the opinion of the British populations at that moment. (2) The main objectives of the proposed initiative are: Our aim will be to create a platform which would enable all European citizens to take part in this initiative and to reach a majority of British citizens (including those which live in the EU who were effectively disenfranchised in the original referendum) thereby giving to all British citizens an opportunity to voice their opinion. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) The right of any Member State to withdraw from the European Union is enshrined in Article 50(1) of the TEU, according to which any Member State may decide to withdraw from the Union in accordance with its own constitutional requirements. (6) While the European Commission regrets the decision of the United Kingdom to withdraw from the European Union, as stated by Jean-Claude Juncker, President of the European Commission, jointly with Martin Schulz, President of the European Parliament, Donald Tusk, President of the European Council, and Mark Rutte, Holder of the Presidency of the Council of the European Union, on 24 June 2016 (2), there is no legal basis in the Treaties which would allow for the adoption of a legal act relating to the decision-making process within a Member State in connection with the notification of that Member State' intention to withdraw from the Union pursuant to Article 50 TEU. (7) For these reasons, the proposed citizens' initiative entitled British friends  stay with us in EU manifestly falls outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties within the meaning of Article 4(2)(b) of the Regulation, read in conjunction with Article 2, point 1, thereof, HAS ADOPTED THIS DECISION: Article 1 The registration of the proposed initiative entitled British friends  stay with us in EU is hereby refused. Article 2 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative called British friends  stay with us in EU, represented by [Personal data deleted following the consultation of the organisers] acting as contact persons. Done at Brussels, 21 March 2018. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1. (2) http://europa.eu/rapid/press-release_STATEMENT-16-2329_en.htm